Title: To Thomas Jefferson from I. J. Chapman, 14 May 1823
From: Chapman, I. J.
To: Jefferson, Thomas


                        Sir
                        
                            Philadelphia
                            May 14
                        
                    I have much pleasure in sending you a Copy of Peter’s Letters, which I trust will be found to contain some interesting information, not only relative to the University of Edinburg, but to those of Oxford Cambridge and Glasgow; as well as many anecdotes of literary characters, which I hope may amuse you.That part of the Letters which relates principally to Edinburg, is written by Mr Lockhart, the Editor of Blackwood’s Magazine, and the Son in law of Sir Walter Scott: that which has reference to Glasgow by Wilson, the Professor of Moral Philosophy in the University of Edinburg.In the hope that it may prove of some utility in the completion of your interesting and laudable views at CharlottesvilleI have the honor to be Sir Your most Obedient Servt
                        I: J. Chapman
                    